Action to recover damages for personal injuries sustained through alleged negligence of defendant in the operation of an automobile, which struck plaintiff as she was crossing a public highway. Judgment in favor of defendant dismissing the complaint, entered upon a jury verdict, unanimously affirmed, with costs. No opinion. Appeal from order denying plaintiff’s motion to set aside the verdict and for a new trial dismissed, without costs. . There is no such order in the'record. Present — Lazansky, P. J., Carswell, Johnston, Taylor "and Close, JJ.